Order entered November 29, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00169-CR
                                      No. 05-17-00170-CR

                                  MANUEL FINO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-30419-Y

                                            ORDER
       Before the Court is appellant’s November 20, 2017 third motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 11, 2017. No further extensions will be granted. If appellant’s brief is not filed by

December 11, 2017, this appeal will be abated for the trial court to make findings in accordance

with rule of appellate procedure 38.8. See TEX. R. APP. P. 38.8(b)(2).


                                                      /s/   ADA BROWN
                                                            JUSTICE